Case 1:21-cv-06066-PAC Document 40 Filed 07/27/21 Page 1 of 2

Jonathan §. Bodner, Esq."

jbodner@bodnerlawplle.com
BO D N E R LAW... Harry M. Guifleish, Esq., Of Counsel*
© hgutfleish@bodnerlawpile.com

*Admitted in NY and NJ

July 26, 2021 COURTESY COPY
“y (a4 jactt
By ECF, Email & FedEx mo- wy
Honorable Paul A Crotty fle gutli. unde he erty gened pak we
United States District Court Judge Matra dt hee ta Viregut I Atrger Y
Southern District of New York we pee . ee ataretel
500 Pearl Street, Chambers 1350 hes parties weed aetug Bef Jenieta, May
New York, New York 10007 puck seiof br WE Cto8 Ds wudiret
fe ligt A Crt
ul a7

Re: A&/J Produce Corp. et al v. Dr Produce LLC, et al.
S.D.N.Y. Civ, Case No.: 21-cv-6066-PAC
Dear Judge Crotty:

This firm represents defendants Dr Produce LLC, Pavlos Vardinoyannis and Nicholas
Vardinoyannis in this matter.

A preliminary injunction hearing was originally scheduled for Thursday, July 22, 2021
at 12:00 p.m. by Order To Show Cause dated July 15, 2021 (the “Order To Show Cause”)
[Docket No. 25]. That hearing was adjourned by the Court’s Order dated July 21, 2021
[Docket No. 30] to Wednesday, July 28, 2021 at 12:15 p.m., with the extension of the relief
contained in the Order To Show Cause to remain in place pending the adjourned hearing, as
contemplated by F.R.C.P. 65(b)(2), and without any waiver by or prejudice to any party.

Dr Produce LLC, Pavlos Vardinoyannis and Nicholas Vardinoyannis, by the
undersigned, respectfully request that the hearing be adjourned a second time to one of the
dates proposed below, or such other date and time of the Court’s availability, with the Court to
expressly So Order the extension of the relief contained in the Order To Show Cause to remain
in place pending the adjourned hearing, as contemplated by F.R.C.P. 65(b)(2), and without any

waiver by or prejudice to any party.

55 Cherry Lane, Suite 101 | Carle Place, New York £1514
(1) (516) 444-3923
F) (516) 444-3924
www.bodnerlawpllc.com
Case 1:21-cv-06066-PAC Document 40 Filed 07/27/21 Page 2 of 2

Honorable Paul A. Crotty
United States District Court Judge
Southern District of New York
July 26, 2021
Page 2
Over the past several days, the Plaintiffs filed a first amended complaint. {Docket No.
32]. Several additional defendants retained counsel and counsel appeared on their behalf.
{Docket Nos. 36, 37 and 38]. Counsel for the parties have been conferring in efforts to narrow
and resolve issues that would be the subject of the Order To Show Cause hearing and with
respect to whether a settlement can be reached in this action. The parties seck to continue to
confer to narrow or resolve issues, if possible, that would be the subject of the hearing and with
respect to whether a settlement can be reached in this action, in advance thereof.
In accordance with Rule # 1.E. of Your Honor’s Individual Practice Rules:
(1) The original hearing date was July 22, 2021 at 12:00 p.m.
(2) This is a second adjournment request.
(3) The first adjournment request was granted {Docket No. 30).
(4) Plaintiffs’ counsel consents to this request. Dario Fortuna and Dr. Produce
Realty LLC, by their counsel, also consent to this request.
(5) Upon conferring with Plaintiffs’ counsel and Mr. Fortuna and Dr. Produce
Realty LLC's counsel, we jointly propose the following three alternative dates:
August 3, 4", or 5, at 12:00 p.m.
Please advise of any questions, and the Court’s consideration and assistance is
graciously appreciated.
Respectfully submitte

onathan net
For the Firm

GC: David C Gonvalevnysd uscourts gov
Greg Brown, Esq., Plaintiffs’ Counsel
Joseph Maniscalco, Esq.,
Counsel to Mr. Fortuna and Dr. Produce Realty, LLC
